Citation Nr: 0422353	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Service connection for residuals of osteomyelitis of the 
right femur, to include osteoarthritis.

2.  Service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to June 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO in Newark, New 
Jersey which denied service connection for osteomyelitis of 
the right femur, service connection for hearing loss, and 
service connection for a personality disorder, and granted 
service connection for a scar, status post incised abscess, 
with a 10 percent rating.  

The veteran was notified of this decision by a letter dated 
in April 1999.  A notice of disagreement was received from 
the veteran regarding all four issues.  A statement of the 
case was issued in August 2000.  A substantive appeal (VA 
Form 9) was received from the veteran in September 2000.  At 
that time it was indicated that he was only appealing the 
issue of entitlement to a higher rating for a service-
connected scar.  

A hearing was held at the RO before the undersigned veterans 
law judge (i.e. a Travel Board hearing) in March 2004.  At 
this hearing, the veteran testified that he was confused when 
he completed his VA Form 9, and that at that time he intended 
to appeal all four issues discussed in the statement of the 
case.  His representative concurred that the VA Form 9 should 
have been completed by a service officer and failure to do so 
resulted in the veteran's confusion.  

The evidence also shows that received on November 3, 2000 was 
the veteran's request for a hearing before a hearing officer 
at the RO in addition to the Board hearing.  This hearing was 
not conducted and said hearing would have clarified the 
veteran's intent regarding what issues he was appealing.  
Accordingly, the Board finds that the issues of service 
connection for osteomyelitis and osteoarthritis of the right 
femur, service connection for hearing loss, and service 
connection for a personality disorder, and an increased 
evaluation for a scar, status post incised abscess, have been 
timely appealed and are properly before the Board at this 
time.  

During his hearing the veteran and his representative stated 
that the veteran was withdrawing his appeal with respect to 
the issues of entitlement to service connection for a 
personality disorder, and entitlement to a higher rating for 
a service-connected scar.  See 38 C.F.R. §§ 20.202, 20.204 
(2003).  Thus, the issues are no longer before the Board for 
appellate consideration.  Hence, the issues are as identified 
on the first page of this remand.

The Board also notes that at his March 2004 Travel Board 
hearing, the veteran raised a claim for entitlement to 
service connection for tinnitus.  That issue is not currently 
on appeal and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to Board 
review.  

By a letter dated in October 2000, the veteran said that he 
wanted a personal hearing before an RO hearing officer and a 
hearing before a veterans law judge.  An RO hearing has not 
yet been held.  To accord the veteran due process pursuant to 
38 C.F.R. § 3.103(c), the case must be remanded to the RO for 
clarification of the veteran's wishes regarding an RO 
hearing.  If he still wants an RO hearing, it must be 
scheduled.

At his March 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had noise exposure both 
during and after military service.  The Board finds that a VA 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  

Service medical records reflect that during service, in 1958, 
the veteran was hospitalized for about one month for 
treatment of an abscess of the posterior right thigh.  
Service connection has been established for a scar of the 
right thigh.  The veteran contends that he has additional 
residuals of this in-service infection, specifically 
osteomyelitis or osteoarthritis of the right thigh.  It does 
not appear from a review of VA examinations conducted in May 
1998 and December 2000 that the examiners had the opportunity 
to review the veteran's claims folder.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for a right leg disability or 
hearing loss dated from June 1960 to the 
present, which have not been previously 
submitted.  

2.  The RO should contact the veteran and 
ask him if he still wants a hearing 
before an RO hearing officer.  If he 
responds in the affirmative, such a 
hearing should be scheduled.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of any residual 
disability resulting from the inservice 
infection of the right thigh, claimed as 
arthritis and osteomyelitis, separate 
from the service connected scar.  In 
addition to x-rays any other tests deemed 
necessary should be performed.  Following 
the examination the examiner is requested 
to identify any complaints and findings, 
to include arthritis and residuals of 
osteomyelitis which are separate and 
distinct from the service-connected scar 
of the right thigh.  If separate 
disabilities are diagnosed the examiner 
should render an opinion as to whether it 
is as likely as not that any disability 
diagnosed is related to the inservice 
infection.  

A complete rationale for any opinion 
expressed should be included in the 
report.

4.  The RO is requested to schedule the 
veteran for an examination by a 
specialist in ear disorders (MD), to 
determine the nature, severity, and 
etiology of any current hearing loss 
and/or tinnitus.  In additional 
audiometric examination any tests deemed 
necessary should be performed.  The 
claims folder should be made available to 
the examiner prior to the examination.

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any current hearing 
loss/ and or tinnitus is related to 
military service.  A complete rationale 
for any opinion expressed should be 
included in the report.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims on 
appeal.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




